Name: 2009/529/EC: Commission Decision of 8Ã July 2009 amending Decision 2008/820/EC as regards extension of the temporary derogation from the rules of origin laid down in Annex II to Council Regulation (EC) NoÃ 1528/2007 to take account of the special situation of Swaziland with regard to core spun yarn (notified under document number C(2009) 5310)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  international trade;  leather and textile industries;  tariff policy;  European Union law;  Africa
 Date Published: 2009-07-09

 9.7.2009 EN Official Journal of the European Union L 178/17 COMMISSION DECISION of 8 July 2009 amending Decision 2008/820/EC as regards extension of the temporary derogation from the rules of origin laid down in Annex II to Council Regulation (EC) No 1528/2007 to take account of the special situation of Swaziland with regard to core spun yarn (notified under document number C(2009) 5310) (2009/529/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1528/2007 of 20 December 2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements (1), and in particular Article 36(4) of Annex II thereto, Whereas: (1) On 27 October 2008 Commission Decision 2008/820/EC (2) was adopted granting a temporary derogation from the rules of origin laid down in Annex II to Council Regulation (EC) No 1528/2007 to take account of the special situation of Swaziland with regard to core spun yarn. On 2 February 2009 Swaziland requested in accordance with Article 36 of Annex II to Regulation (EC) No 1528/2007 a new derogation from the rules of origin set out in that Annex. According to the information received from Swaziland, it is still unable to satisfy the rules on cumulation of origin laid down in Annex II to Regulation (EC) No 1528/2007 since it needs to source non-originating poly fibres in South Africa for the manufacture of the final product. Hence, the final product does not comply with the rules laid down in that Annex. Given that Swaziland needs more time to prepare itself to comply with the rules of origin, a new derogation should be granted with effect from 1 January 2009. (2) Decision 2008/820/EC applied until 31 December 2008 because it was expected that the Interim Economic Partnership Agreement with the SADC EPA region would enter into force or would be provisionally applied before that date. (3) In accordance with Article 4(2) of Regulation (EC) No 1528/2007 the rules of origin set out in Annex II to that Regulation and the derogations to them are to be superseded by the rules of the SADC-EU Interim Partnership Agreement of which the entry into force or the provisional application is now foreseen to take place in 2009. (4) It is necessary to ensure continuity of importations from the ACP countries to the Community as well as a smooth transition to the Interim Economic Partnership Agreement. Decision 2008/820/EC should therefore be prolonged with effect from 1 January 2009. (5) Decision 2008/820/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 2008/820/EC is amended as follows: 1. Article 2 is replaced by the following: Article 2 The derogation provided for in Article 1 shall apply to the products and the quantities set out in the Annex which are declared for free circulation into the Community from Swaziland during the periods of 1 January 2008 until 31 December 2008 and 1 January 2009 until 31 December 2009.; 2. in Article 6, the second paragraph is replaced by the following: It shall apply until the rules of origin set out in Annex II to Regulation (EC) No 1528/2007 are superseded by those annexed to any agreement with Swaziland when that agreement is either provisionally applied, or enters into force, whichever is the earlier but in any event not later than 31 December 2009.; 3. the Annex is replaced by the text set out in the Annex to this Decision. Article 2 This Decision shall apply from 1 January 2009. Article 3 This Decision is addressed to the Member States. Done at Brussels, 8 July 2009. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 348, 31.12.2007, p. 1. (2) OJ L 285, 29.10.2008, p. 17. ANNEX ANNEX (tonnes) Order No CN code Description of goods Periods Quantities 09.1698 5206 22 5206 42 5402 52 5402 62 Core spun yarn 1.1.2008 to 31.12.2008 1 300 1.1.2009 to 31.12.2009 1 300